CHRIS DANIEL               01-15-00340-CR
                               HARRIS Coux™ DISTRICT CLERK

         &
   CROFTS;
                                                                               FILED IN
April 6,2015                                                            1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
J. SIDNEY CROWLEY                                                       4/14/2015 4:00:36 PM
ATTORNEY OF RECORD                                                      CHRISTOPHER A. PRINE
214 MORTON ST.                                                                  Clerk
RICHMOND, TEXAS 77469

Defendant’s Name: JAVIER ABAD RAMIREZ

Cause No: 1264200

Court:   176™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 03/27/2015
Sentence Imposed Date: 03/27/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: J. SIDNEY CROWLEY



Sincefely,


/S/ N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    JULIA JOHNSON (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin PO Box 465 1 Houston, Texas 77210-4651
,
                                                                                Attorney
                                                                                                   DPAjQrz&ÿhu(
                                                                                         (Printedÿame)
                           ggssÿ                                                State Bar Number
                                      *\l$h                                                 (YlartAty                 T? ich                                                                                ORDER
t
                On    Li L7 toif                    the Court conducted a hearing and FINDS that defendant / appellant

                     IS NOT indigent at      this time.
                 3//Is"indigent for the purpose of
                              employing counsel
                           oi pay ing for a clerk’s and court reporter’s record.
                           "0 employing counsel or paying for a clerk’s and court reporter’s record.
     The Court ORDERS that
                Counsel’s motion to withdraw is GRANTED / DENIED.
                Defendant / appellant’s motion (to be found indigent) is DENIED.
                                / appellant’s motion is GRANTED and
                                                                                (attorney’s name & bar card number)
                           is APPOINTED to represent defendant / appellant on appeal.
                           The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                           de fendant / appellant.
     BAIL is:
                SET at $   _
               To CONTINUE as presently set.
         O'ÿDENIED and is SET at No BOND. (Felony Only)
                                                                                                        f
    DATE SIGNED:                           17
                                               1
                                                     %0/f
                                                                              IUDGE PRESIDING,
                                                                              77/A  DISTRICT COURT /
                                                                               COUNTY CRIMINAL COUKI               AI LAW     Nor-
                                                                               HARRIS COUNTY, TEXAS




    http //hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 pages-w Affirmation) docx Page 2 of 3
                                                                      06/01/06
i                                                          Cause No.   Jyfa   lÿyGO                                         ©
                                                                                                                                      --
    THE STATE        OF   TEXAS                                                  IN THE /~7                APPEAL CARD

                        .             5ÿ      Cause No.'
                                                           /A/_
                                             iztM-iOO
                The State of Texas

fawm&h1 '.lÿferAtol
Date Notice
Of Appeal:       V2-1 IS_         •




Presentation:                         Vol.          Pg,

Judgment:                             Vol.          Pg-.

Judge Presiding    rvriteWi'Hh_
Court ReporterÿliAh/aj                UWkTKi
Court Reporter_
Court Reporter_

Attorney
on Trial_,1/amrc                       (AMhJ
Attorney
on Appeal
                    Y
       Appointed                       Hired.
Offense    Wuto-fkTK
Jury Trial:                 Yes               No

Punishment
Assessed   _ ‘55' \plVC
              _
Companion Cases
(If Known)

 Amount of
 Appeal Bond                QL
 Appellant
 Confined:                  Yes
                                      /       No.
 Date Submitted
 To Appeal Section          V 21 iS
 Deputy Clerk